Case 1:20-cv-01044-STA-tmp Document 65 Filed 01/28/21 Page 1 of 2                       PageID 415




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF TENNESSEE
                                EASTERN DIVISION


RYANNE PARKER, individually                   )
and on behalf of her minor                    )
daughter, N.P.,                               )
                                              )
       Plaintiffs,                            )
                                              )               Case No: 1:20-cv-1044-STA-tmp
v.                                            )
                                              )
WEST CARROLL                                  )
SCHOOL DISTRICT, et al.                       )
                                              )
       Defendants.                            )


                     ORDER DENYING MOTION FOR PERMISSION
                       TO FILE AN INTERLOCUTORY APPEAL


       Plaintiff Ryanne Parker, pro se, has moved for permission to appeal the order adopting the

Chief Magistrate Judge’s recommendation that Defendants’ motion to dismiss be granted in part

and denied in part and that Plaintiff be allowed to amend her complaint. (ECF No. 64.) The motion

is DENIED.

       Section 1292(b) of Title 28 provides that:

       [w]hen a district judge, in making in a civil action an order not otherwise appealable
       under this section, shall be of the opinion that such order involves a controlling
       question of law as to which there is substantial ground for difference of opinion and
       that an immediate appeal from the order may materially advance the ultimate
       termination of the litigation, he shall so state in writing in such order. The Court of
       Appeals which would have jurisdiction of an appeal of such action may thereupon,
       in its discretion, permit an appeal to be taken from such order, if application is made
       to it within ten days after the entry of the order....
Case 1:20-cv-01044-STA-tmp Document 65 Filed 01/28/21 Page 2 of 2                          PageID 416




A question of law is controlling if it could materially affect the outcome of the case. See Winnett

v. Caterpillar, Inc., 2007 WL 2123905 at *4 (M.D. Tenn. July 20, 2007) (quotation omitted). A

substantial ground for a difference of opinion exists when “‘(1) the issue is difficult and of first

impression; (2) a difference of opinion exists within the controlling circuit; or (3) the circuits are

split on the issue.’” Id. (quoting Gaylord Entm’t Co. v. Gilmore Entm’t Group, 187 F.Supp.2d

926, 956 (M.D. Tenn. 2001)). An interlocutory appeal materially advances the ultimate termination

of the litigation when it “save[s] judicial resources and litigant expense.” Id. at 6 (citation omitted).

An interlocutory appeal should only be granted in exceptional circumstances and should be used

sparingly to avoid protracted and expensive litigation. Cardwell v. Chesapeake & Ohio R.R. Co.,

504 F.2d 444, 446 (6th Cir.1974) (citation omitted).

        Plaintiff has not pointed to any of these factors in support of her motion, and the Court does

not find that any of the factors are present. Therefore, an interlocutory appeal is not warranted

under 28 U.S.C. § 1292(b), and Plaintiff’s motion is DENIED.

        IT IS SO ORDERED.

                                                s/ S. Thomas Anderson
                                                S. THOMAS ANDERSON
                                                CHIEF UNITED STATES DISTRICT JUDGE

                                                Date: January 28, 2021




                                                   2
